                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                 No. 7:14-CV-182-BR

WOODELL MCGOWAN, et al.,            )
                                    )
      Plaintiffs,                   )
                                    )
      v.                            )                 ORDER
                                    )
MURPHY-BROWN, LLC, d/b/a            )
SMITHFIELD HOG PRODUCTION           )
DIVISION,                           )
                                    )
      Defendant.                    )
____________________________________)


       This matter is before the court on plaintiffs’ motion for leave to designate testimony of

J.C. Kenan. (DE # 508.) Defendant filed a response. (DE # 510.)

       Plaintiffs move for a court “order permitting them to designate testimony from the trial

preservation deposition of J.C. Kenan taken on January 4, 2019, and play the testimony for the

jury.” (DE # 508, at 1.) In response, defendant indicates that it “does not oppose the Fifth Trial

Plaintiffs’ request to designate the deposition of Mr. [Kenan], provided that this Court affords [it]

a reasonable opportunity to prepare and serve objections and counter-designations upon

receiving notice from Plaintiffs of an intent to play the deposition pursuant to this Court’s Order

dated January 30, 2019.” (DE # 510, at 2.)

       Plaintiffs’ motion is ALLOWED. To give defendant a reasonable opportunity to prepare

for J.C. Kenan’s testimony and the court adequate time to rule on the objections, the court

ORDERS defendant to file its objections and counter-designations to plaintiffs’ J.C. Kenan

deposition designations by noon 7 February 2019. Plaintiffs shall file any objections to
defendant’s counter-designations by noon 8 February 2019.

              This 5 February 2019.




                                                 

 

                                                        __________________________________ 
                                                                    W. Earl Britt
                                                                    Senior U.S. District Judge




                                                                 2
 
